Citation Nr: 1203188	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Waco, Texas RO.

The Board notes that the Veteran requested a hearing before a member of the Board.  However, the Veteran later withdrew his request.  

Although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  A diagnosis of PTSD is not shown by the record.

2.  An acquired psychiatric disorder was not manifest in service, psychosis was not manifest within a year of discharge and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in February 2008.  Thus, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claim for service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence does not indicate that the Veteran has PTSD in accordance with VA regulations and/or that he has a psychiatric disability that is related to service such as to require an examination, even under the low threshold of McLendon.

The Board notes that some of the Veteran's service treatment records are missing.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

FACTUAL SUMMARY

In February 2001, the Veteran had some anxiety and situational depression that was related to his incarceration.  In an April 2006 PTSD screening, the Veteran responded positively when asked if he had nightmares, was constantly watchful and/or easily startled, and/or if he felt numb or detached from others.  

It was noted in May 2007 that the Veteran never had time to deal with personal issues starting with when he left service to take care of his terminally ill father.  He was diagnosed with anxiety disorder in June 2007.  At that time, he reported having depression all of his life and that his nightmares started in prison.  In August 2007, a history of depression and antisocial disorder, and atypical psychosis were diagnosed.  He was diagnosed with psychosis not otherwise specified in September 2007.  He was diagnosed with generalized anxiety disorder, rule out psychosis, in October 2007.  He reported being more depressed in October 2007.  He was still upset over an incident the past summer in which he was arrested for a burglary that he did not commit.  Depression for lack of a better working diagnosis was diagnosed in November 2007.  

During his January 2008 PTSD questionnaire, the Veteran reported that he had not received treatment for PTSD and had not been diagnosed with PTSD.  However, he reported that while in service his father suffered a stroke and he had to take leave to care for him.  He expressed that while taking care of personal issues he was given two Article 15s during service for being absent without leave (AWOL).  Per the Veteran, he did not receive any support or counseling during his hard times in service.  He related that he now knew what trauma, isolation, depression and stress were.  

The Veteran was treated for and diagnosed with depression in February 2008.  An assessment of depression and possible PTSD was assessed in March 2008 and May 2008.  The Veteran was seen in February 2008 for depressive symptoms elevated since the recent death of a family member.  He had anxiety, some reported sleep loss, increased anger, and feelings of almost being out of control in particular situations.  

The Veteran expressed in June 2008 that old wounds had opened up.  He related that his father's death was rough on him but it was yesterday that he cried.  Per the Veteran, he did not cry at the funeral and that he is just now starting to grieve.  

An assessment of depression and PTSD was given in July 2008.  Also, in July 2008, the Veteran stated that his military experience was good and bad.  He reiterated that his father was ill during his time in service and that no one gave him support during this time.  In August 2008, he reported that he never got any rest in service, and that because of the constant worrying he felt isolated and not worthy of rank.  The Veteran related that after the death of his father "it was all downhill."

The Veteran had a positive PTSD screening in January 2009.  PTSD was assessed in January 2009.  

W. L. submitted a lay statement in April 2009.  He expressed that he knew the Veteran for a while and that he showed signs of impairment in judgment, socialization, mood swings and depression.  Per W. L, the Veteran needed help.  A.L. also related that he met the Veteran in the late 1970s when his father was extremely ill.  He expressed that the nature and demands placed on the Veteran began to take toll on him, and that the Veteran was struggling because of the stress and strain placed on him.  He also noticed that the Veteran's relationship with his wife began to suffer.  He expressed that the Veteran's memory appeared diminished, his once promising marriage failed, and that he questioned the Veteran's emotional stability.  

LEGAL CRITERIA 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as psychosis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  


There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Here, however, the Veteran does not allege, and the evidence does not reflect, that he engaged in combat with the enemy.

Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

ANALYSIS

The Veteran has appealed the denial of service connection for an acquired psychiatric disorder to include PTSD.  After review of the evidence the Board finds against the claim.  

Initially, the Board finds that service connection is not warranted for PTSD.  In this regard, a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  Here, the evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with VA regulations.  See 38 C.F.R. § 3.304(f).  Although post service treatment records show an assessment of PTSD and possible PTSD, there is no evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125.  To the extent that the Veteran asserts that he has PTSD, the Board finds that the process of distinguishing diagnoses is a medically complex issue and beyond this Veteran's competence.  Buchanan v. Nicholson, 451 F. 3d 1331 Fed. Cir. 2006).  The more probative evidence is against a finding that the Veteran has a diagnosis of PTSD in accordance with VA regulations.  Under these circumstances, the Board must conclude that he has not met the regulatory requirements for service connection for PTSD.  

The Board also finds that service connection for an acquired psychiatric disorder is not warranted.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Here, we find that the Veteran is competent to report psychiatric manifestations and the circumstances surrounding such.  However, as explained below, we find that the more probative evidence is against the finding that he has an acquired psychiatric disorder that is related to service.

To the extent that the Veteran attributes his psychiatric disability to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with other (lay and medical) evidence of record.  We note that psychiatric manifestations are not shown in the record until February 2001.  The Board emphasizes the multi-year gap between discharge from active duty service (1978) and the initial reported psychiatric symptoms in approximately 2001 (a 23-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Equally important, when he initially sought treatment, he referenced post-service events rather than an in-service event or continuity.   We also note that psychosis is not shown within a year of discharge.  

While the Veteran has reported that he struggled to do his duties during service and that he did not feel worthy of his rank, we note that he had continually attributed his problems to non service related factors to include the death of his father and other personal issues.  When treated for his psychiatric problems the Veteran had not mentioned any in service event but rather his treatment records show that non service related factors, i.e. incarcerations, being wrongly accused of burglary, death of family, etc. have caused his psychiatric problems and/or symptoms.  When initially seen for psychiatric problems in 2001 he was shown to have situational depression related to his incarceration; no service related event/incident was mentioned.  We find that his initial reports for treatment purposes are far more probative than his reports advanced once the claim for benefits began.  The Board is not presented with silence alone.  

To the extent that the Veteran argues that his psychiatric problems started in service and continued, we find against this assertion.  In this regard, we note that when the Veteran filed his original claim for benefits, on VA Form 21-526, in 2001, he did not file a claim for a psychiatric disorder nor did he make any mention of any psychiatric symptomatology.  The Veteran has reported psychiatric problems dating back to service but it seems unlikely that he would file a claim for another disability that he believed was incurred in service and not mention psychiatric symptomatology at that time which he also claims was incurred in service.  We find it not credible that he would file a claim for another disability and not for ongoing psychiatric symptoms if he were experiencing continuity.  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his statements made for treatment purposes, the gap in time between service and his initial report of related psychiatric symptoms, and his failure to include his claim in his original claim for compensation in 2001.  

We are mindful of the lay statements from W.L. and A.L.  However, we note that the statements do not attribute the Veteran's current psychiatric disability to service.  Rather, W.L and A.L. discuss the impact the Veteran's disability has had on him.  In summary, the preponderance of the evidence is against the grant of service connection for an acquired psychiatric disorder to include PTSD.  Accordingly, the claim is denied.  


ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


